Case 3:21-cv-12870-MAS-DEA Document 29 Filed 08/23/21 Page 1 of 1 PageID: 1733


                                                                                            1300 Mount Kemble Avenue
                                                                                            P.O. Box 2075
                                                                                            Morristown, NJ 07962-2075
                                                                                            T: 973.993.8100 | F: 973.425.0161
                                                                                            MDMC-LAW.COM



 GEORGE C. JONES
 Direct Dial: (973) 401-7145
 gjones@mdmc-law.com


                                                                      August 23, 2021

 Hon. Michael A. Shipp, U.S.D.J.
 Clarkson S. Fisher Federal Building
  and U.S. Courthouse
 402 E. State Street
 Trenton, New Jersey 08608

            Re:       Azurity Pharmaceuticals, Inc. v. Bionpharma Inc.
                      Civil Action No. 21-12870 (MAS) (DEA)

 Dear Judge Shipp:

        This firm, along with our co-counsel Taft, Stettinius & Hollister LLP, represents
 defendant, Bionpharma Inc. (“Bionpharma”), in the referenced matter. During today’s call with
 the Court, counsel for Bionpharma referenced an order entered by Delaware Judge Leonard P.
 Stark in connection with the First Wave Suits1 exempting Bionpharma from producing FDA
 correspondence solely related to the approval status of Bionpharma’s ANDA.

         Attached hereto for the Court’s consideration is Judge Stark’s Scheduling Order entered
 in the First Wave Suits (D. Del. 18-1962 ECF No. 29), which includes the order referenced by
 Bionpharma’s counsel today at page 4.


                                                                    Respectfully yours,

                                            MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP




                                                                     GEORGE C. JONES

 Attachment (Ex. A)
 cc: All counsel (via ECF and e-mail)


 1
   Silvergate Pharmaceuticals, Inc. v. Bionpharma Inc., Civ. No. 18-1962 (D. Del.); Silvergate Pharmaceuticals, Inc.
 v. Bionpharma Inc., Civ. No. 19-1067 (D. Del.)

 McElroy, Deutsch, Mulvaney & Carpenter, LLP
 COLORADO     · CONNECTICUT    · DELAWARE      · FLORIDA   · MASSACHUSETTS   · NEW JERSEY   · NEW YORK   · PENNSYLVANIA   · RHODE ISLAND
